DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendments and arguments filed 12/1/2021 have been entered and carefully considered.  Claims 19-28 are newly added, claims 1-18 have been canceled.  New claims 19-28 correspond to the discussions of the interviews of 9/3/21 and 10/15/2021.
	The IDS filed 12/1/2021 has been entered and considered.
	Claims 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims reach patent-eligibility on more than one element, including that any abstract idea requiring the transformations and distributions as set forth in claim 19 are integrated into a computing environment, and not able to be performed in the human mind.  Additionally the claim provides an improvement in tumor classification, the improvement effected by nonroutine steps b) and c) of claim 19, and it appears all the necessary and sufficient steps for performing the improvement are present in the independent claim.  Applicant’s claims 19-28 overcome the rejections made under 35 USC 112, second paragraph, and are not taught or fairly suggested by Chudova (US 2016/0019338 A1).  The claims are not subject to double patenting rejections, as the copending applications have been abandoned, or they have a later filing date than the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631